Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 2, the description is incomplete because the “image sensor” and the “display”  do not have a structural relationship. Thus, the claimed “device” may not perform the recited function. It is unclear how the recitation of the limitation: “wherein . . . layer” on lines 9-30 is read on the preferred embodiment. Insofar as understood, no such “first conductive layer” is seen on the drawings. Also, the recitation “ a same layer ” on lines 26 and 30 is confusing because it is unclear if this is additional “ layer” or a further recitation of the previously claimed “layer” on line 14 . The same is true for claim 9.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.


Allowable Subject Matter
          Claims 2-15 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
- wherein a gate of the second transistor is electrically connected to one of a source and a drain of the third transistor through a first conductive layer, wherein the first conductive layer is electrically connected to a first electrode of the photodiode, wherein a second electrode of the photodiode is electrically connected to a first wiring extending in a first direction, wherein the first wiring is electrically connected to a second wiring extending in a second direction being perpendicular to the first direction, wherein the first conductive layer, the first wiring, and the power supply line are provided in a same layer, wherein a gate of the first transistor is electrically connected to a first scan line, wherein a gate of the third transistor is electrically connected to a second scan line, and wherein the second wiring, the first scan line, and the second scan line are provided in a same layer as combined in claims 2 and 9.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842